Mr. Justice McDonald delivered the opinion of the court. 2. Contracts, § 201*—how losses to be determined. Loss is the antithesis of profit, and both are determined in the same manner unless otherwise provided in the contract. 3. Courts, § 153*—what effect given to dictum on subsequent appeal. Though the statement of the Supreme Court on a former appeal as to a question not then before the court may he regarded as dictum, it will, nevertheless, on a .subsequent appeal be taken by the Appellate Court as indicating the view of the Supreme Court on a point at that time, especially when not inconsistent with anything heretofore said in the case. 4. Partnership, § 89*—when advances by partners a firm obligation. Advances by partners which cannot be repaid by reason of a deficiency in the assets are to be treated as a debt of the firm. 5. Interest, § 5*—when interest not allowed on advances not repaid to partner. Hurd’s Rev. St., ch. 74, sec. 2 (J. & A. If 6691), does not warrant the allowance of interest on an amount decreed to be due a partner for unpaid advances to the firm, the relationship of debtor and creditor not existing between such partners and the partner in whose favor the amount is decreed. McGoorty, J., dissenting.